Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  5/3/22 has been entered.
Claims 2, 4-15, 18, 21-22, are canceled.
Claims 17, 19-20, 25-34 are hereby withdrawn as drawn to non-elected invention.
Claims 1, 3, 16, 23-24 are pending and are still under examination.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanneganti et al., Molecular Biology of the Cell, 22, 1648-1663, 2011, cited in the IDS). Kanneganti teaches about yeast  (saccharomyces cerevisiae) cells comprising a deleted Btn3 (Tda3) gene, wherein said yeast cells comprise heterologous gene encoding GFP and fusion products thereof (see for example Figure 2), anticipating claims 1 and 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  3 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Meehl et al., “Meehl” (US2013/011875, 1/2013) in view of Kanneganti (cited above).
Meehl teaches and claims a method of producing recombinant proteins comprising (a) transforming a modified fungal host cell (see claims 8-9) which may be a saccharomyces cerevisiae, with a vector comprising the gene encoding the recombinant protein wherein said modified host yeast cell lacks vacuolar sorting activity and wherein said lack of vacuole sorting activity is achieved by deleting genes such as those  encoding vps17 (see its SEQ ID NO:65, having 100% identity to SEQ ID NO:4 of this invention, see hit #1 od SEQ ID NO:4 search in Geneseq database, available under public PAIR) as well as Vps 35 (see for example claim 18),  (b) culturing said transformed host cell and (c ) isolating the recombinant protein. 
In paragraph [0083], Meehl teaches that by reducing the vacuole sorting activity more recombinant protein may be secreted through cytosis leading to higher yields of recombinant protein expressed.
Meehl does not teach that said modified yeast host cell may also have deleted Btn3 (Tda3) gene.
Kanneganti in column 1 of page 1649 teaches that Btn3 is a negative regulator of cargo retrieval from late endosomes to Golgi, wherein in said Golgi proteins are assembled and then eventually secreted through cytosis. Said reference also teaches that overexpression of Btn3 leads to a block in protein  (such as Yif1 and Kex2) retrieval to the Golgi. In page 1650, Kanneganti teaches that Btn3 overexpression in yeast cells with no btn3 gene leads to accumulation of immature forms of cargo proteins and could result in defects in protein secretion.
Before the effective filing of this application,  it would have been obvious to one of ordinary skill in the art to start with the modified saccharomyces cerevisiae host cell of Meehl wherein genes encoding vps17 and vps35 have already been deleted and further delete their endogenous Btn3 gene before using said yeast cells in the method of Meehl. One of ordinary skill in the art is motivated in additionally deleting Btn3 gene in the modified yeast host cell of Meehl before using it in the method Meehl because depending of the target recombinant protein, such effort enhances protein targeting towards Golgi and hence further improves sorting and secretion of the recombinant protein (specially proteins of complex structure such as antibodies, hemoglobin, etc.) from said modified yeast host cell, leading to even higher yields of the recombinant protein.
One of ordinary skill in the art is motivated in deleting the Btn3 gene of Kanneganti in the modified yeast host cell of Meehl before utilizing it in the method of Meehl because such methods were fully established in the prior art before the ffective filing of this application,
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656